Title: To Alexander Hamilton from James Wilkinson, 3 July 1799
From: Wilkinson, James
To: Hamilton, Alexander


Balise, Mouth of the Mississippi, July 3, 1799. “I reached this place the 30th. Ultimo where we are detained for a Wind to pass the Bar.… Immediately after my Arrival At New Orleans, I droped you a line by a Sloop, bound directly to New York, and I send this by the Schooner two Brothers bound to Baltimore. I am on Board the Willm. of Charlestown bound to London, to touch at the Port of your residence.…”
